DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. Applicant’s arguments and amendments filed on 10/5/2021 have been entered.
2. Claim 33 has been cancelled. 
3. Claim 31 has been amended and the limitations of claim 33 have been incorporated.
4. The declaration by Philippe Ravassard has been fully considered but not found persuasive a set forth below.
5. Claims 31, 32, 44-42 and 44-46 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31, 32, 34, 36-42 and 44 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narushima et al. (2005, Nature Biotechnology, Vol. 23(10), pgs. 1274-1282) in view of Mallet et al. (WO 2003/033685, published 4/24/2003) for reasons of record in the Non-Final Office Action mailed on 4/7/2021 (and repeated below).

Regarding claim 31, Narushima et al. teaches a reversibly immortalized human pancreatic β-cell line (NAKT-15) which expresses PDX-1 and insulin and an immortalization gene (SV40T) flanked by two Lox P sites driven by a β-actin promoter (see Abstract and Fig. 1, partially reproduced below).  
Regarding the limitation that the transduced beta cell is cultured and amplified on matrigel and fibronectin coated plates in a culture medium as claimed, this does not impart any structural or functional limitations to the claimed beta cell. The cultured and amplified limitation is merely an intended use for the claimed cell to produce a beta cell line, population or cell bank and does not distinguish the claimed beta cell from the teachings of Narushima.


    PNG
    media_image1.png
    88
    842
    media_image1.png
    Greyscale

Regarding claims 32, 36 and 37, Narushima continues to teach that the NAKT-15 cell line was produced by transfection of primary human β-cells with a retroviral vector containing simian virus 40 large T-antigen (SV40T) and human telomerase reverse transcriptase (hTERT) cDNAs flanked by paired loxP recombination targets, which allow deletion of SV40T and hTERT by Cre recombinase (pg. 1280 col. 2 parag. 4).  Reverted NAKT-15 cells expressed β-cell transcription factors and secreted insulin in response to glucose, similar to normal human islets (pg. 1280 col. 2 parag. 6 bridge pg. 1281).  
Regarding claim 34, Narushima teaches that transplantation of NAKT-15 cells into streptozotocin-induced diabetic scid mice resulted in perfect control of blood glucose within 2 weeks and mice remained normoglycemic for more than 30 weeks (see Abstract).  Reverted NAKT-15 cells were transplanted into the kidney capsule of streptozotocin-induced diabetic SCID mice (pg. 1277, col. 1, parag. 3).  Blood glucose levels fell to normal within 2 weeks of transplantation and remained normal for 30 weeks without any hypoglycemia, whereas nontransplanted mice remained hyperglycemic (pg. 1277, col. 1, parag. 3).
Regarding claims 38-40, Narushima teaches that the promoter driving SV40T also drove expression of the hygromyocin- resistance gene (pg. 1280 col. 2 parag. 4).
Regarding claim 41, the specification teaches that a negative selection marker gene encompasses a gene such as HSV-TK (pg. 13 lines 1-3) and Narushima teaches using HSV-TK in their retroviral vector above and in Fig. 1.
Regarding claims 42 and 44, Narushima teaches that NAKT-15 cells further comprised a vector comprising a DNA sequence coding for Cre recombinase (pg. 1275 col. 1 parag. 2), which when Cre recombinase is expressed will obtain a de-immortalized human transduced beta cell as claimed (see Fig. 1).

Narushima does not teach:
(i) using a lentiviral vector (claim 31),
(ii) using an insulin promoter (claim 31), and
(iii) deriving cells from immature pancreas or stem cells (claim 31).

(i) Regarding (i)-(iii), Mallet et al. teaches immortalizing pancreatic β cells derived from immature pancreatic cells with a lentiviral vector comprising the gene encoding the large T antigen of SV40 (pg. 17 lines 23-27, pg. 21 lines 26-30 and pg. 22 lines 12-15) and that immortalizing gene is operably linked to a rat insulin promoter or a human insulin promoter (pg. 23, lines 6-11).
Mallet teaches that a lentiviral vector is a preferred vector for immortalizing pancreatic endocrine cells (pg. 17 lines 1-11 and pg. 48 lines 13-30).
Mallet teaches that using the insulin promoter in insulin expressing cells provided long term and sustained expression of GFP (50 lines 13-26).
Mallet continues to teach that their immortalized human β cells can develop in NOD/scid mice from immature human embryonic pancreases (pg. 3, lines 13-18) and that endocrine tissue that developed was functional, being able to regulate the glycemia of mice deficient in β cells (pg. 3, lines 26-28).  
Regarding claim 33, Mallet teaches that the immature pancreatic can be stem cells or fetal pancreatic cells (pg. 9 lines 23-30 bridge pg. 10 lines 1-5 and pg. 2 lines 5-9).
Thus at the time of filing it would have bene prima facie obvious to modify the teachings of Narushima regarding an immortalized pancreatic endocrine cell line with the teachings Mallet regarding using a lentiviral vector and an insulin promoter to produce immortalized endocrine cells to arrive at the claimed invention.
In view of the teachings of Narushima and Mallet one of ordinary skill in the art would have been motivated to transduce immature human pancreatic cells with a lentivirus vector comprising an SV40 large T antigen gene in order to produce immortalized human β cells. Specifically, Mallet teaches that lentiviral vectors are a preferred vector for producing immortalized endocrine cells such as β cells and that using an insulin promoter in insulin-expressing cells, such as those in Narushima, provides long term transgene expression.
There would have been a reasonable expectation of success that the cells of Narushima could be made using a lentiviral vector and insulin promoter as claimed because all the required materials were taught in Mallet and Mallet was successful in producing immortalized endocrine cells as claimed.  
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant’s Response
Applicants argue in amendment they traverses, in view of record evidence showing (a) existence of secondary considerations of long-felt need and failure of others, (b) that Narushima is non-enabled, and (c) there was no reasonable expectation of success.
In support of these assertions Applicant has previously submitted a Rule 132 Declaration executed by co-inventor Dr. Ravassard in April 29, 2015 with the parent application US 12/528,048.
The clearest evidence of long-felt need and failure of others appears in Weir & Bonner-Weir. Weir's title and Abstract express both secondary considerations in clear and simple terms. Thus, the present invention is recognized in the field as solving a problem where others failed and where there was a long-felt need.
Applicants continue to argue that the record shows that Narushima is non-enabled. As explained below:
 the vectors used in Narushima cannot infect the cells used in Narushima, even using different vectors, very few or no transduced cells are obtained, and these transduced cells show very limited proliferation, no further publication on NAKT-15 has occurred since 2005, and the cell line is unavailable.
Applicant notes that the following arguments regarding Narushima are not “arguing against references individually” because the arguments address each reference cited by the Office in the context of the combination thereof asserted by the Office. Indeed, Narushima is a critical reference in the Office's assertion of obviousness, and the obviousness rejection fails if Narushima is non-enabled.
The Ravassard Declaration (enclosed herewith) is additional record evidence showing that Narushima is non-enabled. In the Ravassard Declaration, co-inventor Dr. Ravassard states that while it was believed in 2005 that adult beta cells could proliferate, this is no longer true and “[t]oday skilled artisans in this field recognize that adult beta cells are truly in a non-proliferative state” (see Ravassard Declaration, paragraphs 10-11 ). Thus, “with post-mitotic cells, transduction is impossible with Moloney based retroviruses” (see paragraph 12) such as those used by Narushima (see paragraph 7). The Ravassard Declaration also provides record evidence of experiments that failed to reproduce the results of Narushima.
Narushima discloses a cell line called NAKT-15. Narushima reports that this cell line is supposedly immortalized with a retroviral system, wherein the said retroviral vectors contain the SV40T and hTERT genes surrounded by LoxP sites; thus these genes can be excised at will by transfecting the Cre-recombinase into the cells (Narushima, page 1275, 1 st column, Figure 1).

The vectors used in Narushima are based on the Murine leukemia virus (see Fig. 1 of Narushima). This virus is known to be specific for dividing cells and to not infect non-dividing cells (see Renner and Hlavaty, 2013 (IDS of April 27, 2020 at A566).
Narushima's method, however, is based on the transformation of adult human pancreatic islet cells by the vectors carrying the SV40T and hTERT genes (Narushima, page 1280, 2nd column: “a brain-dead donor”). Adult pancreatic cells are fully differentiated cells and, thus, do not divide. Therefore, the assertion of success via two successive infections of these cells by two retroviral vectors as described on pages 1274-1275 of Narushima is surprising to say the least. In contrast, it is not surprising that Narushima's results have been completely unreproducible. No further report on NAKT-15 has ever been published since 2005 and the cell line is not available (Lightfoot, 2012, pages 23-24) (IDS of April 27, 2020 at A43).
This raised serious doubts about the reproducibility of the method of Narushima (see Weir & Bonner-Weir, see also enclosed page 91 of Fiashi-Taede et al.
The present inventors have tried to reproduce the findings of Narushima by transfecting SV40T and hTERT genes into adult pancreatic islet cells using a lentiviral vector that was more favorable than the vector of Narushima. In order to improve the chances of reproducing the method of Narushima, the inventors used a lentiviral vector, i.e., a vector that is capable of transducing both dividing and non-dividing cells. Thus, the range of cells transduced by a lentiviral vector is broader than the range of cells transduced by a retroviral vector. This has been commonly known in the art for years.

However, even with such a vector, very few cells expressing SV 40T were obtained. The proliferation of these transduced cells remained low and no tissue expansion was observed (see Ravassard et al. confirming previous reports, see e.g., Salmon et al., (IDS of April 27, 2020 at A57); du Fayet de la Tour et al., (IDS of April 27, 2020 at A21).
Finally, even if the results presented in the Ravassar Declaration involve a more favorable vector than the method of Narushima, such that failure with a lentiviral vector demonstrates that a retroviral vector as used in Narushima’s method would certainly also result in failure. Accordingly, the Ravassard Declaration supports the argument that, beyond any doubt, a skilled artisan could not reproduce the results of Narushima.
In view of the record evidence explained above showing failure of others, long-felt need, and that Narushima is non- enabled, a skilled artisan could not have had reasonable expectation of success in carrying out the present invention.
Failing to start from Narushima, Mallet is deficient in teaching the skilled person about transducing and co- transducing immature human pancreases with both SV 40 Large T antigen and hTert.
Mallet teaches a method of producing functional animal pancreatic cell by introducing animal embryonic pancreatic cells not older than 10 weeks of development into the capsule of non- obese NOD/scid animal and allowing said cell to develop, to differentiate and to regenerate at least a pancreatic function (claim 13), wherein said animal embryonic pancreatic cells are immortalized (claim 16) with a virus based vector (claims 17 and 18) comprising an oncogene (claim 21) operably linked to the rat insulin promoter (claim 19) prior to their introduction into the NOD/scid animal.
Mallet fails to teach about transducing and co- transducing immature human pancreases with both SV40 Large T antigen and hTert. In fact, the only virus based vector used by Mallet to transform rat embryonic pancreases contains GFP gene under the control of the rat insulin promoter (see examples, research design and methods points 1.8 and 1.9 and also results points 2.6 to 2.8 and figures 9, 11 and 12). The GFP gene allows the follow up of the grafted rat pancreas infected with RIP-GFP into the NOD-Scid mice, thus demonstrating that beta cells expressing GFP derive from progenitors that were first infected with RIP-GFP and next differentiated into beta cells. Regarding human embryonic engraftment, Mallet used human pancreatic tissues of 6-9 weeks of age, wherein said tissues were not transduced or co-transduced with any viral based vector before being transplanted in NOD/Scid mice.
Thus, in contrast to the present invention, the cells taught by Mallet are not human beta cell line from immature human pancreases. Moreover, Mallet disclosed that the functional animal pancreatic cells obtained by are pancreatic alpha cells, pancreatic beta cells, or pancreatic delta cells (see page 13, lines 26 - 30). This clearly would have indicated to a skilled artisan that, in contrast to the present invention, Mallet teaches a mixture of different pancreatic cell types far different from the isolated cell of the invention.
Accordingly, there was no reasonable expectation of success in following the teachings of Narushima, a non-enabled reference. Indeed, skilled artisans viewed Narushima’s results with extreme skepticism since its publication in 2005, as efforts continued towards developing a functional human pancreatic beta cell line. See Scharfmann et al.,) and Ravassard et al.
In such circumstances, it is error to assert obviousness in view of Narushima.

Starting from Mallet, the skill person would not be able to obtain the isolated cell of the invention.
Examiner’s Response
While Applicant’s arguments, evidence and the Ravassard declaration have been fully considered, they are not found persuasive. The claimed invention is drawn a human beta cell (producing insulin and PDX-1) requiring a single structural modification via transduction with a lentiviral vector expressing an immortalization gene under control of an insulin promoter. 
Applicants argue a long felt need for the claimed invention and a lack of enablement with respect to Narushima, but these arguments are not found persuasive. 
Applicants argue four points regarding the non-enablement of Narushima: the vectors used in Narushima cannot infect the cells used in Narushima, even using different vectors, very few or no transduced cells are obtained, and these transduced cells show very limited proliferation, no further publication on NAKT-15 has occurred since 2005, and the cell line is unavailable.
However, none of these arguments demonstrate that the work published by Narushima it not enabled. Narushima demonstrates in vitro and in vivo success with their NAKT-15 immortalized cells. Again as set forth above in the rejection of record Narushima teaches:
that transplantation of NAKT-15 cells into streptozotocin-induced diabetic scid mice resulted in perfect control of blood glucose within 2 weeks and mice remained normoglycemic for more than 30 weeks (see Abstract).  Reverted NAKT-15 cells were transplanted into the kidney capsule of streptozotocin-induced diabetic SCID mice (pg. 1277, col. 1, parag. 3).  Blood glucose levels fell to normal within 2 weeks of transplantation and remained normal for 30 weeks without any hypoglycemia, whereas nontransplanted mice remained hyperglycemic (pg. 1277, col. 1, parag. 3).
That the NAKT-15 cells of Narushima lowered blood glucose levels to normal levels compared to controls would demonstrate clearly to the ordinary artisan that the immortalized NAKT-15 cells of Narushima are enabled.
That the cells of Narushima are not available is not relevant to whether a product is enabled or not enabled and is not a persuasive argument. Based upon the results published in Narushima, their retroviral vector worked, was successfully validated via in vitro assay (Figures 2 and 3) and were successful when transplanted for in vivo study (Figures 4-6 and Table 1). Based upon the published results in Narushima, it would be clear to the ordinary artisan that the retrovirally transduced human pancreatic beta cells of Narushima were enabled.  In addition, the claims encompass any beta cell, and don’t exclude Narushima’s cells.
Applicants arguments and the Ravassard declaration are attempting to remove Narushima as qualifying prior art (via a non-enabling disclosure), however they are relying upon an argument which is not equivalent to Narushima. Narushima used a retroviral vector to infect their β-cells and Applicants makes the argument that this is non-enabling due to the nature of β-cells being terminally differentiated. Applicants continue that they were unable to reproduce the findings of Narushima by transfecting SV40T and hTERT genes into adult pancreatic islet cells via a lentivirus HIV-1 vector. However this is not reproducing Narushima's results. Applicants argue that using a lentiviral vector is superior to a retroviral vector, however there is no issue of superiority (regarding choice of vector) raised in the instant 103, only whether Narushima made their β-cells as taught above. 
It is maintained that Narushima is enabling and teaches the successful immortalization of pancreatic β-cells. Again, Applicant has not reproduced the teachings of Narushima. If Applicant desires to remove Narushima as prior art, they must demonstrate that the cells of Narushima were not immortalized via a retroviral vector. 
Accordingly, Applicant has not met the burden set forth in, M.P.E.P. § 2143.02.11, citing In re Rinehart, 531 F.2d 1048 (C.C.P.A. 1976) as they have not established that Narushima is non-enabling and further cannot make the statement that they were unable to reproduce Narushima’s results as this is not the case since they used a lentiviral vector. Further, the cited art for comparing the presently disclosed results, and ascertaining their "unexpected" quality is flawed. 
None of the cited art employs the same methodology. The MPEP 716.02(e) teaches in paragraph II: "Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984)." 
Regarding the argument that no evidence of use of NAKT-15 cells after 2005 exists, this is also not persuasive. Applicant cites and provides a thesis by Lightfoot (2012) who states in the thesis that unfortunately no further research has been published using NAKT-15 cells. However, Lightfoot’s publication of the thesis (attached with this action) (PLoS One, Vol. 6(6), pgs. 1-12) teaches “To date, there have been publications detailing the production of six human derived beta cell lines. These lines are NAKT-15 [31], CM and HP62 [32–40], NES Y2 [41], TRM-6 [42] and βLox5 [22,42–46]; however, only βLox5 is readily available to the scientific community.” (pg. 4, col. 1). Thus from the teachings of Lightfoot, the ordinary artisan would not find the unavailability or lack of continued published use of NAKT-15 as anything extraordinary or different from other published human β-cell derived cell lines. Furthermore, the claims do not exclude the use of the NAKT-15 cells.
Applicants also argue that there is a long-felt need which has been met by the instant invention, however this argument is not found persuasive. A long-felt need is not applicable when the art of record has established that the claimed invention is obvious. 
Thus for the reasons above and of record, the rejection is maintained.

Claim 35 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narushima et al. (2005, Nature Biotechnology, Vol. 23(10), pgs. 1274-1282) in view of Mallet et al. (WO 2003/033685, published 4/24/2003) as applied to claims 31, 32, 34, 36-42 and 44 above, and further in view of Brun et al. (ePub 12/2006, Diabetologia, Vol. 50(2), pgs. 348-358) for reasons of record in the Non-Final Office Action mailed on 4/7/2021 (and repeated below).
Narushima and Mallet are relied upon above in teaching an isolated human transduced β cell capable of producing insulin and PDX-1.

Narushima and Mallet do not teach:
(i) isolated human transduced β cell further expressing a transgene.

(i) Regarding the further expression of a transgene such as MafA, Brun et al. teach that MafA is a key regulator of insulin transcription (see Abstract) and that overexpressing a transgene such as MafA increases the expression of a cascade of “important β-cell genes” including Glut2 and Pdx-1 (see Abstract) and that:
“MafA regulates expression of genes essential for insulin transcription and processing, as well as for GLP-1 signaling. Therefore, we propose that MafA is a candidate gene for diabetes and a target gene for restoring β-cell function in type 2 diabetes. In addition, it is also a potential target for treatment of type 1 diabetes through MafA-mediated in vitro β-cell generation from progenitor/stem cells or in vivo gene therapy.” *pg. 9 parag. 1 lines 6-11).
	
	Thus at the time of filing it would have been obvious to modify the teachings of Narushima and Mallet regarding an isolated human transduced β cell capable of producing insulin and PDX-1 with the teachings of Brun regarding overexpressing MafA in pancreatic β cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Brun teaches that overexpression MafA increases the expression of important genes in insulin expression such as PDX-1.
	There would have been a reasonable expectation of success that the human transduced β cells of Narushima and Mallet could be modified to express a transgene encoding MafA since Brun teaches the successful modification and expression of pancreatic cells.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicants Arguments
Applicant have not presented any arguments regarding the teachings of Brun or the combination of Narushima, Mallet and Brun.
Examiner’s Response
It is maintained that Narushima and Mallet in combination with Brun render the claimed invention obvious.

Claims 45 and 46 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narushima et al. (2005, Nature Biotechnology, Vol. 23(10), pgs. 1274-1282) in view of Mallet et al. (WO 2003/033685, published 4/24/2003) as applied to claims 31, 32, 34, 36-42 and 44 above, and further in view of Black et al. (ePub 12/2005, Biochemical Biophysical Res. Comm., Vol. 340, pgs. 236-243) for reasons of record in the Non-Final Office Action mailed on 4/7/2021 (and repeated below).
Narushima and Mallet are relied upon above in teaching an isolated human transduced β cell capable of producing insulin and PDX-1.

Narushima and Mallet do not teach:
(i) encapsulated β cells.

(i) Regarding encapsulating β cells, Black et al. teach that “A major challenge in the application of cell therapy to T1DM is to prevent immunological rejection by the recipient.
In addition to allograft rejection, transplanted islets are also subjected to autoimmune rejection, since spontaneously diabetic hosts are already primed to destroy islet β-cells [1]. To protect transplanted islets from host immune responses, immunoisolation has been employed, using
encapsulation in alginate-PLL microcapsules that reduce direct contact with host effector T cells and anti-graft antibodies” (pg. 236 col. 2 parag. 1 lines 1-10).
	Black continues to teach that “The finding that insulin-secreting βTC-tet cells maintained
normoglycemia in diabetic NOD mice throughout the 8 weeks of the study suggests that the mice did not mount an inflammatory response to this encapsulated allogeneic cell line. However, when non-encapsulated βTC-tet cells were implanted i.p. or under the renal capsule, the
NOD recipients remained hyperglycemic, suggesting that the allogeneic cell lines were quickly rejected.” (pg. 241 col. 2 parag. 2 lines 1-8).
	
	Thus at the time of filing it would have been obvious to modify the teachings of Narushima and Mallet regarding an isolated human transduced β cell capable of producing insulin and PDX-1 with the teachings of Black regarding the benefits of encapsulating pancreatic β cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Black teaches that encapsulating β cells prevented their rejection by a host immune response.
	There would have been a reasonable expectation of success that the human transduced β cells of Narushima and Mallet could be encapsulated since Black teaches the successful encapsulation of β cells.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicants Arguments
Applicant have not presented any arguments regarding the teachings of Black or the combination of Narushima, Mallet and Black.
Examiner’s Response
It is maintained that Narushima and Mallet in combination with Black render the claimed invention obvious.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/Thaian N. Ton/Primary Examiner, Art Unit 1632